          Case 2:19-cr-00059-MMD-VCF Document 101 Filed 09/30/20 Page 1 of 1




1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                     ***
      UNITED STATES OF AMERICA,
4
                           Plaintiff,                   2:19-CR-059-MMD-VCF
5                                                       ORDER
      vs.
6     AURULIUS DONTA SANDERS,
7                          Defendant.
8

9           Before the Court is the Motion to Withdraw as Counsel (ECF NO. 100).
10          Accordingly,
11          IT IS HEREBY ORDERED that a hearing on the Motion to Withdraw as Counsel (ECF NO. 100)
12   is scheduled for 1:00 PM, October 7, 2020, in Courtroom 3D.
13          DATED this 30th day of September, 2020.
                                                              _________________________
14
                                                              CAM FERENBACH
15                                                            UNITED STATES MAGISTRATE JUDGE

16

17

18

19

20

21

22

23

24

25
